Case: 21-11281      Document: 00516487431         Page: 1    Date Filed: 09/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                September 28, 2022
                                  No. 21-11281                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Edward Sanchez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:20-CR-245-1


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Edward Sanchez appeals the 78-month sentence imposed following
   his conviction for possession of a firearm after a felony conviction. He argues
   that the district court reversibly erred in calculating his advisory guidelines
   range by classifying his prior Texas conviction for aggravated assault as a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11281     Document: 00516487431           Page: 2   Date Filed: 09/28/2022




                                    No. 21-11281


   crime of violence pursuant to U.S.S.G. § 4B1.2(a). He asserts that the
   relevant version of the Texas aggravated assault statute is broader than
   generic aggravated assault and would not otherwise qualify as a crime of
   violence for purposes of the Guidelines.
          The Government has filed an unopposed motion for summary
   affirmance, correctly asserting that the issue raised on appeal is foreclosed.
   See United States v. Guillen-Alvarez, 489 F.3d 197, 200-01 (5th Cir. 2007).
   Sanchez concedes that the sole issue raised on appeal is foreclosed by our
   precedent, but he seeks to preserve it for further review. Accordingly,
   summary affirmance is appropriate. See Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969). The Government’s motion for summary
   affirmance is GRANTED, and the district court’s judgment is
   AFFIRMED. The Government’s alternative motion for an extension of
   time to file a brief is DENIED as MOOT.




                                         2